Citation Nr: 1203989	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for high frequency hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis type B.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

4.  Entitlement to service connection for degenerative disc disease, cervical spine.

5.  Entitlement to service connection for degenerative disc disease, thoracolumbar spine.

6.  Entitlement to service connection for degenerative joint disease of the left shoulder acromioclavicular joint.

7.  Entitlement to service connection for radiculopathy.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, and December 1972 to December 1975.  He also served in the Army National Guard from May 1996 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.   

The issues of entitlement to service connection for hearing loss, tinnitus, degenerative disc disease of the cervical and thoracolumbar spines, radiculopathy, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an October 1978 decision, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran failed to file a timely notice of disagreement.  

2.  Evidence received since October 1978 RO decision is not cumulative and redundant of the evidence of record at the time of the October 1978 decision and it relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss.

3.  By way of a May 1994 decision, the RO denied the Veteran's claim for service connection for hepatitis B.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the May 1994  RO decision is cumulative and redundant of the evidence of record at the time of the May 1994  decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for hepatitis B.

5.  By way of a May 1994 decision, the RO denied the Veteran's claim for service connection for a skin disability.  The Veteran failed to file a timely notice of disagreement.  

6.  Evidence received since the May 1994  RO decision is cumulative and redundant of the evidence of record at the time of the May 1994  decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a skin disability.

7.  Degenerative joint disease of the left shoulder acromioclavicular joint was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service. 

8.  Preexisting headaches were not noted upon the Veteran's entry into military service.

9.  The Veteran's preexisting headaches were not aggravated during service.  


CONCLUSIONS OF LAW

1.  The October 1978 RO rating decision, which denied the Veteran's claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 1978 RO rating decision is new and material; accordingly, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The May 1994 RO rating decision, which denied the Veteran's claim for service connection for hepatitis B is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the May 1994 RO rating decision is not new and material; accordingly, the claim for service connection for hepatitis B is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The May 1994 RO rating decision, which denied the Veteran's claim for service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the May 1994 RO rating decision is not new and material; accordingly, the claim for service connection for a skin disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  Degenerative joint disease of the left shoulder acromioclavicular joint was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The presumption of soundness applies regarding the Veteran's headaches.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

9.  Headaches were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.304(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated May 2008 and July 2008.  

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in May 2008.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the May 2008 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical and psychiatric examinations in August 2006 and September 2006; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Hearing loss
The Veteran's claim for service connection for hearing loss was denied by way of an October 1978 rating decision.  The Veteran failed to file a notice of disagreement.  Consequently, the decision became final.  

The evidence on record at the time of the October 1978 denial included the Veteran's service treatment records and an August 1978 audiologic examination.  The service treatment records show that in March 1973, the Veteran sought treatment for a feeling that something was in his left ear.  Examination showed clear canals.  In April 1975, the Veteran was diagnosed with bilateral otitis external, and left ear otitis media.  The Veteran's November 1975 separation examination showed that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 15, 10, 10, XX, and 40 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 10, 10, XX, and 30 decibels respectively.  The Board notes that this constitutes hearing loss in the right ear pursuant to 38 C.F.R. § 3.385.  The August 1978 VA audiologic examination shows that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 0, 0, 0, 0, and 40 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 0, 0, 0, 5, and 40 decibels respectively.  The Board notes that these findings constitute bilateral hearing loss pursuant to 38 C.F.R. § 3.385.      

The basis for the denial was the fact that the Veteran's separation examination showed normal hearing with the exception of moderate, high frequency hearing loss.  The denial did not explain why service connection was not granted for high frequency hearing loss.     

Evidence received since the October 1978 rating decision includes VA outpatient treatment reports; and VA examinations dated August 2006 and September 2006.  These examination reports reflects complaints that the Veteran was exposed 1 1/2 years worth of heavy machinery noise exposure during service, as well as 22 months of exposure to heavy equipment nose while in the National Guard.  The audio examination continued to reflect moderately severe hearing loss at 4000 Hz.  

The Board finds that the examination reports constitute new and material evidence.  The RO previously denied the claim because it found that hearing was normal when the Veteran was discharged from service.  (The Board notes parenthetically that this determination is erroneous since the RO acknowledged that he has high frequency hearing loss; and that this hearing loss constitutes a disability under 38 C.F.R. 
§ 3.385).  The Board notes that the Veteran has had additional service in the National Guard and has claimed exposure to excessive noise during that time.  Moreover, the Veteran claimed that he was exposed to 22 months worth of excessive noise.  The records indicate that his service in the National Guard lasted only 15 days.  Nonetheless, the Board is bound to presume the credibility of the Veteran's statement for new and material evidence purposes only.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   
  
Hepatitis B and skin disability
The Veteran's claims for service connection for hepatitis B and for a skin disability were denied by way of a May 1994 rating decision.  The Veteran failed to file a notice of disagreement.  Consequently, the decision became final.  

Evidence on record at the time of the May 1994 rating decision included the Veteran's service treatment records, VA outpatient treatment records, and an August 1978 VA examination.  The service treatment records do not contain any findings attributed to either hepatitis B or a skin disability.  The Veteran's November 1975 separation examination yielded normal findings regarding the liver and the skin (with the exception of a 2.5 cm. scar over the left eye).  Likewise, an August 1978 examination yielded normal findings.  Post service evidence includes outpatient treatment records that reflect treatment for hepatitis B as early as August 1981 and a skin disability as early as March 1984.  

The basis for the denials was the fact that the Veteran's service treatment records contained no findings attributed to hepatitis B or a skin disability.  Instead, the treatment records reflect that these disabilities first became manifest years after service; and there was no competent medical opinion linking the disabilities to service.  

Evidence received since the May 1994 rating decision includes VA outpatient treatment reports; and VA examinations not relevant to these two issues.  The evidence is new in that it has not previously been considered; however, it is not material in that it does address the basis for the previous denials.  The service treatment records still show no findings attributed to hepatitis B or a skin disability; and the outpatient treatment records still contain no competent medical opinion linking either of these disabilities to service.    

As new and material evidence has not been received to reopen these claims, the claims for entitlement to service connection are not reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Left shoulder
The Veteran's service treatment records reflect no findings attributed to a left shoulder disability.  His October 1975 separation examination was normal with respect to the left shoulder.  He completed an October 1975 Report of Medical History in which he denied having swollen or painful joints; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.

It appears that the Veteran's service connection claim stems from a motor vehicle accident in which he was involved in May 1996.  According to the Report of Investigation, the Veteran was rear ended, forcing him into the center of the expressway, where he was rear ended by a third vehicle.  As a result of the double rear collision, the Veteran suffered two whiplash injuries to his neck and left arm.  Post service treatment records fail to reflect evidence of treatment.    

The Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of shoulder pain originating in 1996, and as due to the motor vehicle accident.  He stated that he had x-rays done; but did not recall receiving any treatment.  The medical history reflects that there was no fracture.  The Veteran complained of pain, arm numbness, and a tired sensation in the arm.  He also complained of severe flare-ups on a daily basis.  

The examination of the Veteran included x-rays which revealed mild acromioclavicular joint degenerative changes that did not produce significant impression upon the supraspinatus tendon.  There was no impingement syndrome seen.  There was no evidence of a rotator cuff tendon tear.  The examiner opined that the Veteran's left shoulder disability was not caused by or a result of the 1996 motor vehicle accident.  His rationale was that there is no evidence of continuous treatment for a left shoulder disability following the motor vehicle accident.  

The Board acknowledges that the Veteran was involved in a motor vehicle accident in May 1996 and that he incurred whiplash injuries to his neck and left arm.  However, the injury does not appear to have resulted in a chronic disability inasmuch as there is no evidence of treatment over the course of the next ten years.  The Veteran admitted at his VA examination that he does not recall any treatment.  

The preponderance of the evidence is against a finding that the 1996 motor vehicle accident resulted in a chronic left shoulder disability; and the lone competent medical opinion weighs against the Veteran's claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Headaches
At his September 2006 VA examination, the Veteran alleged that he experiences headaches as a result of whiplash sustained during a motor vehicle accident in May 1996 (the examination report refers to the accident occurring in 1998; but the service records are clear that the accident occurred in 1996).  

The Board notes that the Veteran completed a Report of Medical History in April 1969 (upon induction into service).  He reported, by checked box, that he has had frequent or severe headaches.  He handwrote that these headaches are relieved by aspirin.  His April 1969 VA examination yielded normal findings.  An October 1975 Report of Medical History, completed upon separation from service, reflects that the Veteran denied having had frequent or severe headaches.  However, he did complain of sharp pain in his left eye. 

Outpatient VA treatment reports reflect that the Veteran sought treatment in December 1993 for an eight month history of left frontal headaches.  He was provisionally diagnosed with cephalea of recent onset.  

As noted above, the Veteran underwent a VA examination in September 2006.  The examiner reviewed the claims file in conjunction with the examination.  She accurately summarized the service treatment records as well as the outpatient VA records.  She also noted that follow up notes from the Veteran's primary physician from 2000-2003 were silent for complaints of headaches.  The Veteran complained of headaches in the left side of his head.  The headaches occur on an almost daily basis (6 times per week) and are of approximately 10/10 intensity.  The headaches last for a few hours.  They are relieved (but not completely resolved) with Percocet.  

After a thorough examination, the examiner diagnosed the Veteran with headaches with tensional type characteristics.  She opined that headaches were not incurred in service, nor were the headaches aggravated by service.  She also opined that they are not secondary to head trauma.  She noted that the headaches existed prior to service (as noted on his April 1969 Report of Medical History).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.
   
The Board notes that no disability was noted on the Veteran's April 1969 entrance examination.  Consequently, the Veteran was presumed to have been in sound condition.  As such, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Board finds that the presumption is rebutted.

As noted above, the Veteran reported suffering from frequent or severe headaches relived by aspirin when he was first inducted into service in April 1969.  The service treatment records show no finding attributed to headaches during the Veteran's first two periods of service.  Then, in December 1993, and prior to his third period of service (and therefore prior to the May 1996 motor vehicle accident), the Veteran sought treatment for an 8 month history of left frontal headaches.  Therefore, the Veteran admitted that he had severe and/or frequent headaches prior to his first period of service.  He denied having headaches during his first two periods of service; and the medical records reflect that he began experiencing headaches prior to his third period of service.        

The sole competent medical opinion is that the Veteran's headaches were not incurred in service, nor were the headaches aggravated by service.  Moreover, this opinion is consistent with the medical records.  Consequently, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence has been received to reopen a claim for service connection for hearing loss.  The claim is reopened.

New and material evidence has not been received to reopen claims for service connection for hepatitis B and a skin disability.  The claims are not reopened.

Service connection is not warranted for degenerative joint disease of the left shoulder acromioclavicular joint or for headaches.  


REMAND

Hearing loss and tinnitus
The Veteran's November 1975 separation examination noted normal hearing with the exception of moderate high frequency hearing loss.  The Board notes that the examination report reflects a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran underwent a VA examination in September 2006, and the examination report once again reflects normal hearing with the exception of moderately severe high frequency hearing.  The examiner did not render an opinion as to whether this high frequency hearing loss began during or was caused by service.  

Additionally, at the Veteran's September 2006 VA examination, he stated that he was exposed to excessive noise for 22 months while in the National Guard.  The Board notes that there do not appear to be any records from the Veteran's National Guard service that would substantiate the Veteran's claim.  The Board also notes that it appears that the Veteran's National Guard service only last 15 days.  The Board finds that the RO should confirm the dates of the Veteran's National Guard service; obtain the Veteran's National Guard records; and incorporate them with the claims file.

Finally, the Board notes that the September 2006 examination report reflects that the Veteran did not have any complaints of tinnitus.  The Board finds that this is inconsistent with the claim itself.  

The RO should schedule the Veteran for a VA audiologic examination to determine the nature, extent, and etiology of the Veteran's hearing and tinnitus.  The examiner should opine whether the Veteran's high frequency hearing loss and/or any tinnitus began during or is causally related to the Veteran's time spent in service (to include his National Guard service).  
    
Thoracolumbar spine, cervical spine
As previously noted, the Veteran had three periods of service.  The first was from May 1969 to January 1972.  The second period of service was from December 1972 to December 1975.  The third period of service was with the Army National Guard from May 1996 to June 1996.  

Upon beginning his first period of service, the Veteran underwent a VA examination in April 1969.  The examination yielded normal findings with regards to his back.  Service treatment records reflect that the Veteran complained of low back pain and mild spasms in September 1969.  An October 1970 treatment report reflects that the Veteran complained of back pain of two days duration.  Upon the conclusion of his first period of service, he completed a January 1972 Report of Medical History in which he indicated that he had recurrent back pain.  However, his January 1972 separation examination yielded normal findings.  

Prior to the Veteran's second period of service, he underwent a VA induction examination in November 1972.  The examination yielded normal findings.  Service treatment records reflect that he complained of back pain in October 1975.  His November 1975 separation examination yielded normal findings.  

The Veteran was in a motor vehicle accident on the first day of his third period of service.  A Line of Duty Report (VA Form DD 261) indicated that the Veteran incurred a cervical spine strain.  The Veteran appears to attribute his cervical spine disability and his thoracolumbar disability to this motor vehicle accident.

The Veteran underwent a September 2006 VA examination.  The examiner noted that the Veteran indicated recurrent back pain on his January 1972 Report of Medical History.  Based on this report, the examiner concluded that the Veteran had a preexisting back disorder; and that the 1996 motor vehicle accident was not the cause of the Veteran's current back disability. 

The Board finds the September 2006 examination report to be inadequate in regards to the Veteran's spine.  The examiner concluded that the Veteran had a preexisting back disorder based on a January 1972 Report of Medical History.  While this report clearly predates that May 1996 motor vehicle accident, it does not predate the Veteran's first period of service.  Moreover, the examiner determined that there was a preexisting back disability despite the fact that the Veteran's January 1972 and November 1975 VA examinations yielded normal findings.  If the Veteran's preexisting back disorder arose during his first period of service, then service connection could be warranted on that basis.  Finally, even if the Veteran had a preexisting disorder, service connection can be granted for any aggravation of the disability that went beyond the natural progress of the disability.  The examiner never rendered an opinion regarding aggravation of the preexisting disability.  

The Board finds that a new examination and opinion is warranted to determine the nature, extent, and etiology of the Veteran's spine disabilities.  

Radiculopathy
The RO denied the claim for service connection for radiculopathy on the basis that the disability had not been diagnosed at his September 2006 VA examination.  However, it is not clear that the Veteran was ever examiner for the purpose of determining whether he had radiculopathy.  The September 2006 VA examination was orthopedic in nature.  Although a sensory examination yielded normal findings; there was no indication that nerve conduction tests were performed.  The Veteran underwent another examination that dealt with neurologic and miscellaneous issues.  However, this examination report only listed four issues: gastroesophageal reflux disease, hypertension, hepatitis C, and ureteral calculi; and the report was focused largely on the Veteran's headaches.    

Since the Board is remanding the issues of entitlement to service connection for lumbar and cervical spine disabilities so that the Veteran can undergo a new examination, the Board finds that the claim for radiculopathy secondary to these disabilities should be remanded as well.  In conjunction with the Veteran's examination of the spine, the examiner should indicate whether the Veteran suffers from radiculopathy secondary to his spine disabilities.  
  
Psychiatric disability (to include PTSD)
The Veteran underwent a psychiatric examination in August 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was receiving treatment for any psychiatric disability.  He complained of trouble maintaining sleep (which he states began when he returned from the first Gulf War).  He stated that he uses over the counter sleeping aids.  He also complained of severe nervousness that arises on a daily basis.  He stated that he had combat experience in Vietnam (Can Rahn Bay) and in Saudi Arabia during the first Gulf War.  He stated that during service, he had feelings of intense fear and hopefulness.  The examination report reflects that the Veteran stated that he was treated at a health care facility when a SCUD missile exploded in air.  After a thorough examination the examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified; and polysubstance dependence in full remission.  She assigned a Global Assessment of Functioning (GAF) score of 70 (indicative of mild symptoms but generally functioning pretty well with some meaningful interpersonal relationships).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).  

The examiner stated that the Veteran did not fulfill the PTSD stressor criteria or diagnostic criteria for PTSD.  

The Board notes that the service treatment records show no findings attributed to an anxiety disorder.  However, the Board notes that there are no service treatment records from the Veteran's service in the National Guard.  The claims fil also does not contain personnel records regarding the Veteran's service in the National Guard.  The Board finds that the Veteran's National Guard records must be obtained in order to determine whether the Veteran was ever in a position to fear hostile military or terrorist activity, including a SCUD missile during the first Gulf War; and to determine whether the Veteran was treated for anxiety or any other psychiatric disability during his service with the National Guard.  

If the National Guard records reflect that the Veteran sought treatment for a psychiatric disability, or that the Veteran was exposed to situations that would cause him to fear hostile military or terrorist activity, then the RO should schedule the Veteran for a psychiatric examination to determine whether any current psychiatric disability began during or is causally related to service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's National Guard records for the purpose of determining whether the Veteran was treated for a psychiatric disability; or was exposed to situations that would cause him to fear hostile military or terrorist activity; or was exposed to excessive noise.   These records should be incorporated with the claims file.

2.  The Veteran should be afforded an audiologic examination for the purpose of determining the nature, etiology, and severity of the Veteran's hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment  records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss (including high frequency hearing loss) and/or tinnitus began during or is causally related to service.  

The examiner should note the high frequency hearing loss documented on the Veteran's November 1975 separation examination, as well as any findings in the Veteran's National Guard records.   

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

3.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's thoracolumbar and cervical spine disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any cervical or thoracolumbar spine disability began during or is causally related to service.  

The examiner should note complaints of back pain accompanied by normal examinations during the Veteran's first and second periods of service.  He/she should render and opinion regarding whether the Veteran incurred a back disability during these periods of service; and whether the Veteran's current back disabilities are related to any back disability incurred in service.

If the examiner finds that the Veteran suffered from a nonservice connected back disability prior to the May 1996 motor vehicle accident, he/she should render an opinion as to whether that preexisting back disability was aggravated beyond the natural progress of the disability as a result of the Veteran's service.

Finally, the examiner should determine whether the Veteran suffers from radiculopathy secondary to his spine disabilities.  

4.  If the RO determines that the Veteran sought treatment for a psychiatric disability during service, then the Veteran should be afforded a psychiatric examination for the purpose of determining the nature, etiology, and severity of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability began during or is causally related to service.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


